DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 December 2019 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current identifier" in line 4.  There is insufficient antecedent basis for this limitation in the claim. This issue is repeated in claim 6.
Claim 1 recites the limitation "the operating system" in line 6.  There is insufficient antecedent basis for this limitation in the claim. This issue is repeated in claim 6.
Claim 1 recites the limitation "the identifier of an applet" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. This issue is repeated in claim 6.
Claim 1 recites the limitation "an applet of the security module" in line 8.  It is unclear if this is the same applet as claimed in line 5. This issue is repeated in claim 6.
Claim 1 recites the limitation "an application of the mobile terminal" in lines 8-9.  It is unclear if this is the same application as claimed in line 2. This issue is repeated in claim 6.
Claim 1 recites the limitation "an access control rule" in line 14.  It is unclear if this is the same access control rule as claimed in line 7. This issue is repeated in claim 6.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al., USPN 2014/0298484.


With regard to claims 2-4, Sung discloses the method of claim 1, as outlined above, and further discloses the current check value includes a digital fingerprint (signature) of the certificate of the developer of the current application in a first field and the identifier of the current application in a second field (table 2, 0033).

Cited Reference
Ziat et al., USPN 2016/0358172, was found to be relevant as a disclosing a method where an application requests applet access using the applet ID (0007) and that the access control might use the certificate of a developer (0043), bit it was not found to be analogous to the instant claims. Ziat could be used in a future office action to form a 103 rejection if necessitated by claim clarification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/JACOB LIPMAN/Primary Examiner, Art Unit 2434